tax_exempt_and_government_entities_division department of the treasury internal_revenue_service commerce street ms dal dallas tx date number release date legend org organization name uil xx date address address org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court _january 20xx certified mail-return receipt requested dear this is a final adverse determination revoking your exemption from federal_income_tax under sec_501 a of the internal_revenue_code i r c as an organization described in lr c sec_501 c our adverse determination was made for the following reason s organizations described in sec_501 c and exempt under sec_501 a must be both organized and operated exclusively for exempt purposes you have provided no information regarding your receipts expenditures or activities you have not established that you have operated exclusively for exempt purposes based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 c effective january 20xx contributions made to you are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on forms 990-pf and for all years beginning after january 20xx these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations enclosure attachment to final letter tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations town and country commons room chesterfield mo date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f org form_990-pf tax_year 20xx12 legend org organization name xx date attachment to final letter you were recognized as exempt by letter dated april 19xx the irs has no record that you have filed returns forms or 990-pf since the form_990 for 20xx was filed on october 20xx you have not responded to repeated requests for financial information and information about your activities sec_501 c provides that an organization described in that section must be both organized and operated for exempt purposes sec_6001 of the internal_revenue_code provides that every person liable for any_tax must keep adequate_records as the secretary may from time to time prescribe sec_6033 a provides that every organization exempt from tax shall keep such records as the secretary may from time to time prescribe sec_1_6001-1 requires that books_and_records are to be kept at all times and made available for inspection by the service so long as the contents are material to the administration of the internal revenue laws sec_1_6033-1 h requires every organization that has been recognized as exempt whether or not it is required to file a return to submit information as may be required for the purpose of the service’s inquiry into its exempt status revrul_59_95 1059_1_cb_627 provides that the failure of an organization to provide requested information about its financial status and operations may result in revocation of its exempt status on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status because you have not provided information regarding your financial status and operations you have not established that you are being operated for exempt purposes accordingly your status as an organization described in ilr c sec_501 c and exempt under sec_501 a is hereby revoked form 886-a name of taxpayer org year period ended 20xx12 tax identification_number explanation of items i page issue no-001 legend org organization name xyz state xx date president president address address city city issue whether an organization that fails to submit sufficient information and or records in order to conduct an examination should have their exempt status revoked facts the org hereinafter referred to as the organization was incorporated in the state of on february 19xx their stated purposes were as follows to offer social service programs helping to make as easy a transition to those on public assistance networking with existing agencies to circulate in the community programs that will benefit them and mentor our youth and offer educational programs employable skills and counseling makes them marketable for today’s society on april 19xx the organization was issued a letter granted them exempt status under c of the internal_revenue_code since they were a newly created organization a final_determination of their foundation status under a of the internal_revenue_code was not made they were given an advanced ruling period that ended december 20xx in which they were treated as publically supported_organization described under a see exhibit a according to our records the organization filed form_990 for the following tax periods 19xx12 20xx12 20xx12 20xx12 according to our records the organization is required to file form_941 and pf at the present time the organization is classified as a private non-operating foundation form 886-a department of the treasury - internal_revenue_service form 886-a name of taxpayer org page issue no year period ended 20xx12 explanation of items tax identification_number p on may 20xx a letter informing the organization that we were examining their status as a tax-exempt_organization and their requirement if any to file annual information returns was mailed this letter along with an idr information_document_request and publication was sent c o president at address city xyz see exhibit b when no information had been received by june 20xx letter was prepared and sent to the same address see exhibit c when the information still had not been received by june 20xx another follow-up letter was prepared stating that if the requested information was not received by july 20xx we would have no alternative but to close their case proposing revocation of their exempt status see exhibit d on august 20xx a copy of the organization’s 20xx not-for-profit corporation annual report was obtained see exhibit e a follow-up letter was sent c o cob chairman of the board certified mail see exhibit f on august 20xx the letter sent c o cob was returned undeliverable research revealed a more current address for cob at which point the letter was resent certified mail confirmation was received that the certified letter was delivered to cob on august 20xx see exhibit g on october 20xx letter proposing revocation of the organization’s exempt status was mailed certified describing why it did not qualify under sec_501 of the code in that letter it requests that if the organization does not agree with the proposed findings it could submit a written protest to the internal_revenue_service see exhibit h confirmation was received that the certified letter was delivered to cob on october 20xx see exhibit i on november 20xx a drafted letter was mailed certified requesting that the organization provide the requested information as described on the information_document_request enclosed with the letter and that the conclusions in letter sent on october 20xx could be changed see exhibit j confirmation was received that the certified letter was delivered to cob on december 20xx see exhibit k form 886-a _ department of the treasury - internal_revenue_service form 886-a name of taxpayer org explanation of items year period ended 20xx12 tax identification_number page issue no-001 to date no information or response has been received from anyone affiliated with the organization law sec_6001 of the internal_revenue_code provides that every person liable for any_tax imposed by the internal_revenue_code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the internal_revenue_code provides except as provided in sec_6033 every organization exempt from tax under a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulation prescribed and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the income_tax regulations in conjunction with sec_1 c provides that every organizations exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 of the internal_revenue_code sec_1_6033-2 of the regulations provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code sec_6652 of the internal_revenue_code provides that in the case of a failure_to_file a return required under sec_6033 on the date and in the manner prescribed therefore determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause there shall be paid on notice_and_demand by the secretary and in the same manner as tax by the exempt_organization or trust form 886-a department of the treasury - internal_revenue_service form 886-a name of taxpayer org explanation of items year period ended 20xx12 page issue no tax identification_number m failing to file dollar_figure for each day during which such failure continues but the maximum amount imposed hereunder on any organization for failure_to_file any one return shall not exceed the lesser_of dollar_figure or five percent of-the gross_receipts of the organization for the year in the case of an organization having gross_receipts exceeding dollar_figure for any year there is a dollar_figure per day penalty for failure_to_file with a maximum penalty of dollar_figure sec_6652 provides that in the case of a failure_to_file returns required under relating to returns by certain trusts or sec_6043 relating to terminations etc of exempt_organizations on the date and in the manner prescribed therefore determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause there shall be paid on notice_and_demand by the secretary and in the same manner as tax by the exempt_organization or trust failing to file dollar_figure for each day during which such failure continues but the total amount imposed hereunder on any organization for failure_to_file any return shall not exceed dollar_figure written demand may be made on organizations failing to file and if returns are not filed by the date specified similar penalties may be imposed upon managers of such organizations r c c b prior to passage of the tax reform act of the service issued revrul_59_95 c b in this ruling an organization exempt under sec_501 was requested to produce a financial statement as of the end of the year and a statement of its operations during the year however its records were so incomplete that it was unable to furnish such statements the ruling holds that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations that implement it could result in the termination of the exempt status of the organization on the grounds that the organization had not established it was observing the conditions required for the continuation of its exempt status taxpayers position at the issuance of this letter the taxpayer’s position was not known it is requested of the taxpayer that they provide comments and or records in order to verify that the organization is in compliance with sec_501 of the code government's position under sec_1_6033-2 of the regulations every organization exempt from tax whether or not it is required to file an annual information_return shall submit additional information as may be required by the internal_revenue_service for form 886-a department of the treasury - internal_revenue_service form 886-a name of taxpayer org p tax identification_number page issue no year period ended 20xx12 explanation of items the purpose of inquiring into its exempt status during the examination several requests for information were made but you failed to supply the requested information the organization has clearly failed to provide the requested information despite adequate notice as required by sec_1_6033-2 of the regulations revrul_59_95 states if an exempt_organization fails to comply with the requirements of sec_6033 of the code and its corresponding regulations the organization will no longer qualify for exempt status as described in the previous paragraph your organization has not complied with sec_1 i of the regulations since no reply to information document requests have been received per revrul_59_95 you do not qualify for exempt status under sec_501 of the code since your organization has failed to provide the required information as prescribed by regulations of sec_6033 of the code conclusion you have failed to provide the required information to our requests concerning your organizations exempt status per sec_6033 of the code as described in revrul_59_95 you do not qualify for exempt status under sec_501 of the code because of your failure to comply with the regulations under sec_6033 of the code accordingly the organization's exempt status is revoked effective january 20xx form_1120 and pf returns should be filed for the tax periods ending on or after december 20xx note we previously sent this letter to you on october 20xx however we received no reply to date we are resending this letter as a courtesy if you desire to maintain your tax exempt status please contact us immediately otherwise a final revocation letter will be issued form 886-a department of the treasury - internal_revenue_service
